Dear Senator Russell:
This letter is in response to your question asking for an interpretation of the statutes governing the payment of mileage to sheriffs in third class counties.
We understand from the prosecuting attorney of Dade County that the precise question is whether the sheriff of Dade County, who lives in Dadeville, which is approximately twelve miles from Greenfield, the county seat, is entitled to mileage reimbursement for the mileage actually traveled by him from his home to the sheriff's office in Greenfield. Apparently the county court has taken the position that payment for such mileage is not proper. However, the sheriff believes that since his radio is on and he is on the alert to investigate a crime or a traffic accident, such mileage is actual and necessary and, therefore, reimbursable under Section 57.430, RSMo 1975 Supp.
Section 57.430 authorizes an allowance only for actual expenses not in excess of fifteen cents per mile, within the maximum provided, for the investigation "of persons accused of or convicted of a criminal offense." Neither that section nor any other that we are able to find authorizes payment for mileage on the basis that the sheriff in a third class county is on an alert. We conclude that there is no authority to pay such mileage for travel to Greenfield.
Sincerely,
                                  JOHN ASHCROFT Attorney General